          Case 2:21-bk-10361-NB                   Doc 38 Filed 03/04/21 Entered 03/04/21 13:39:10                                     Desc
                                                   Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address


                                                                                                        FILED & ENTERED

                                                                                                                MAR 04 2021

                                                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
                                                                                                          BY ghaltchi DEPUTY CLERK




      Individual appearing without attorney
      Attorney for Movant

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA –LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:21-bk-10361-NB
                                                                            CHAPTER: 13
 Douglas E. Wallace, Jr.

                                                                                       ORDER GRANTING MOTION
                                                                                    FOR ORDER IMPOSING A STAY OR
                                                                                   CONTINUING THE AUTOMATIC STAY

                                                                            DATE:
                                                                            TIME:
                                                                            COURTROOM:
                                                                            PLACE:



                                                            Debtor(s).
 Movant (name):
 Douglas E. Wallace, Jr.

1. The Motion was:                   Opposed                     Unopposed                    Settled by stipulation

Note: changes to the pre-typed text of this form are shown in “blacklining” text.

2. The Motion affects all the following personal property of the debtor’s bankruptcy estate (Property).
          Vehicle (describe year, manufacturer, type and model):
              Vehicle identification number:
              Location of vehicle (if known):

          Equipment (describe manufacturer, type, and characteristics):
              Serial numbers(s):
              Location (if known):

           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 1                                 F 4001-1.IMPOSE.STAY.ORDER
          Case 2:21-bk-10361-NB                   Doc 38 Filed 03/04/21 Entered 03/04/21 13:39:10                                     Desc
                                                   Main Document Page 2 of 3

          Other personal property (describe type, identifying information, and location):
          Real property:
            Street Address:
            Unit Number:
            City, State, Zip Code:
          Legal description or document recording number (including county of recording):
              See attached page.

3. The Motion is granted on the grounds that:
     a.       The present case was filed in good faith and any presumption of bad faith has been adequately rebutted.
     b.       The Property is of consequential value or benefit to the estate.
     c.       The presumption of bad faith under 11 U.S.C. § 362(c)(3)(C)(i) or (c)(4)(D)(i) has been overcome as to all
              creditors.
     d.       The presumption of bad faith as to the Secured Creditor/Lessor under 11 U.S.C. § 362(c)(3)(C)(ii) or
              (c)(4)(D)(ii) has been overcome.

4. The stay of 11 U.S.C. § 362(a) is
     a.       Imposed/continued as to all creditors until further order of the court.
     b.       Imposed as to the Secured Creditor/Lessor with respect to actions to collect the debt owed to the Secured
              Creditor/Lessor until further order of the court.
     c.       Imposed as to the Secured Creditor/Lessor with respect to the Property until further order of the court.
     d.       Continued as to all creditors until further order of the court.
     e.       Continued in effect as to the Secured Creditor/Lessor with respect to actions to collect the debt owed to the
              Secured Creditor/Lessor until further order of the court.
     f.       Continued in effect as to the Secured Creditor/Lessor with respect to the Property until further order of the
              court.
5.         The stay shall be imposed or continued in effect subject to the terms and conditions set forth in the Adequate
           Protection Attachment to this order.
6.         See the following attached continuation page for additional provisions:
The stay of 11 U.S.C. 362(a) applies subject to the following modifications and conditions:
     (1) Service and reconsideration. Any party in interest who was not timely served in accordance with FRBP 7004
          (incorporated by FRBP 9014(b)) is hereby granted through 14 days after proper service to seek reconsideration,
          including retroactive relief (under FRBP 9023 and/or 9024). Any such person (a) may set a hearing on 14 days'
          notice, (b) may appear by telephone (if arrangements are made per the posted procedures of the undersigned),
          and (c) may present all arguments orally at the hearing (i.e., no written argument is required). If written
          arguments appear necessary then this court will set a briefing schedule at the hearing.
     (2) Reasons. (a) It appears appropriate to impose the automatic stay, and to impose it as to all persons rather than
         just as to selected persons, because one purpose of the automatic stay is to preventing a "race to collect" that
         could unfairly advantage some creditors at the expense of others. (b) To prevent possible abuse, this court
         provides the foregoing simple process for reconsideration.
//




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 2                                 F 4001-1.IMPOSE.STAY.ORDER
        Case 2:21-bk-10361-NB                    Doc 38 Filed 03/04/21 Entered 03/04/21 13:39:10                                     Desc
                                                  Main Document Page 3 of 3

(3) Very limited ruling. This Court’s ruling to grant the foregoing relief is solely for purposes of this motion, and is not
          intended to have any binding effect with respect to any future assertions by any party in interest regarding the
          existence or lack of existence of good faith in any other context.

                                                                        ###




                Date: March 4, 2021




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 3                                 F 4001-1.IMPOSE.STAY.ORDER
